                                                                                Case 3:20-cv-04801-WHA Document 17 Filed 09/15/21 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                              DAVID W. WILSON,                                       No. C 20-4801 WHA (PR)
                                                                          9
                                                                                             Plaintiff,                              ORDER OF DISMISSAL
                                                                         10
                                                                                v.
                                                                         11
United States District Court




                                                                              VALDEZ-PERNER; K. ROYAL; L.
                                                                         12   KIRBY; J. RISENHOOVER; B.
                               For the Northern District of California




                                                                              CHACER; E. ENOS; D.
                                                                         13   THORNBERG; JIM ROBERTSON;
                                                                              M. HODGES; M. VOONG; C.
                                                                         14   MUNOZ; R. TOLSON; M. GIORGI,
                                                                         15                  Defendants.
                                                                                                                      /
                                                                         16
                                                                         17          Plaintiff’s in forma pauperis status was revoked under 28 U.S.C. § 1915(g). He was
                                                                         18   directed pay the filing fee within 28 days and advised that his failure to do so would result in
                                                                         19   the dismissal of this case. The deadline has passed and plaintiff has not paid the filing fee. The
                                                                         20   case is Dismissed without prejudice.
                                                                         21          The clerk shall enter judgment and close the file.
                                                                         22          IT IS SO ORDERED.
                                                                         23
                                                                         24   Dated: September 15           , 2021.
                                                                                                                            WILLIAM ALSUP
                                                                         25                                                 UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
